DETAILED ACTION
This Office Action is in response to the RCE filed January 27, 2021 and the corresponding amendments filed on December 29, 2020. Claims 1-20 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments made to claims 1-20 have been fully considered. 
Response to Argument
Applicant's arguments and amendments received December 29, 2020 have been fully considered. 
With regard to 35 U.S.C. § 103, Applicant argues that the cited prior art fails to disclose a processor to “determine a degree of similarity between the recognized emotion of the person or character and the recognized user emotion”. This language corresponds to the newly amended language of claims 1, 11, 19, and 20. 
Applicant’s arguments have been considered but they are directed to newly amended language, which is addressed below. See the rejection below for how newly cited art reads on the newly amended language as well as the examiner's interpretation of the cited art in view of the presented claim set.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2016/0182955 (“Klappert”) in view of U.S. Patent Publication No. 2017/0188930 (“Lahvis”).
With respect to claim 1, Klappert discloses the invention substantially as claimed, including 
A display apparatus (see Figs. 1-3, items 100, 200, 300, ¶¶16-17, 53, showing and describing a user equipment device including a display, i.e., a display apparatus) comprising: 
a camera (see ¶51, describing a camera included in the user equipment device);
a display (see Figs. 1-3, 100, 200, 312, ¶¶16-17, 53, describing a display included in the user equipment device); and 
a processor (see Fig. 3, items 304 and 306, ¶¶50, 66, 69, describing processing circuitry within the user equipment device) configured to:
control the display to display content (see ¶¶66, 69-70, describing that the control circuit 304 control the display to display content);
identify a person or character in the content displayed on the display … (see ¶¶4-5, 25, 33, describing identifying the emotions of a person or character in the displayed content on the display, which necessarily requires the identification of such a person or character in the content); and
recognize a user emotion related to the content (see ¶¶4-5, 26, 29-31, 33, describing the recognition of emotions of a non-participant, e.g., a television or movie viewer/audience, i.e., a user, when viewing the content, i.e., the emotions are related to the content); 
recognize an emotion of the person or character in the displayed content (see Abstract, Fig. 5, ¶¶4-5, 25, 29-31, 33, describing recognizing the emotions of a person or character in the displayed content on the display); and
determine a degree of similarity between the recognized emotion of the person or character and the recognized user emotion (see ¶¶41, 44, 45, 48, 102, 119, describing that the system may determine the deviation/similarity between the participant emotion and the non-participant emotion, i.e., between the recognized emotion of the person or character and the recognized user emotion).
Klappert does not explicitly disclose that the person or character in the content is identified based on a user image captured by the camera.
However, in the same field of endeavor, Lahvis discloses it was known to use cameras to track the gaze of the user to identify features (e.g., persons or characters) of concentration in video content based on images captured by the camera: 
identify a person or character in the content displayed on the display based on a user image captured by the camera (see Abstract, Fig. 1, item 110, ¶¶8, 31, 44, 46, 51-53, 57-58, 60-61, 103, describing that a camera/image capture device may be used to track the viewer’s gaze 136 in order to identify specific locations within the video content (e.g., a character) on which the viewer is focused, i.e., based on a user image captured by the camera, the system may identify a person or character (of concentration/focus) in the content displayed on the display).
Klappert discloses the use of cameras and the detection of viewer emotion information while viewing video content, but does not explicitly disclose the use of cameras to obtain the emotion information while viewing the content. One of ordinary skill in the art at the time of the invention would have understood the ways in which a display system may obtain emotion information while viewing video content, including, e.g., using a camera to track viewer gaze, identify the focus of the viewer (e.g., a person or character), and the resulting emotion related to that focus (see citations above).  Accordingly, to one of ordinary skill in the art at the time of filing, detecting viewer emotion information 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include a the identification of a person or character of interest based on a camera which captures the user’s gaze and obtains the viewer’s responsive emotion in the display system of Klappert as taught by Lahvis.
With respect to claim 2, Klappert discloses the invention substantially as claimed. As described above Klappert in view of Lahvis discloses all the elements of independent claim 1. Klappert/Lahvis additionally discloses: 
wherein the processor is further configured to: 
identify a user preference for the person or character based on the degree of similarity between recognized emotion of the person or character and recognized user emotion (see citations and arguments with respect to claim 1 above describing that he system determines the similarity/deviation between the recognized emotion of the person or character and the user and ¶¶44-45, 102, 119, describing that the system may make recommendations to match user preferences based thereon), and
identify the user preference for at least one of the content or a content type corresponding to the content based on the user preference for the person or character (see citation and arguments with respect to element above, describing that the system may identify user preference for content, e.g., content with similar emotions/low deviation, based on user preference for characters with similar emotion),
wherein the person or character in the content is a user interest object (see citations and arguments with respect to claim 1 above, describing that the “person or character” is the subject of the user’s gaze, i.e., is a user interest object).
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 2.
With respect to claim 3, Klappert discloses the invention substantially as claimed. As described above Klappert in view of Lahvis discloses all the elements of dependent claim 2. Klappert/Lahvis additionally discloses: 
wherein the processor is further configured to: 
identify the content as a plurality of content sections, and the person or character for each of the plurality of content sections (see citations and arguments with respect to claims 1 and 2 above, and Lahvis Figs. 2-4, ¶¶52, 80, 83, describing the tracking of a user’s gaze/interest in multiple characters, i.e., a plurality of content sections with characters in each, and the assessment of emotions relating to both), and
identify the user preference for the content based on the degree of similarity between the recognized emotion of the identified person or character for each content section and the recognized user emotion for each content section (see citations and arguments with respect to claim 1 above describing that the combined system identifies user  preference content based on the degree of similarity between participant and non-participant emotions and citations and arguments with respect to element above describing that this may be done for multiple characters).
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 3.
With respect to claim 4, Klappert discloses the invention substantially as claimed. As described above Klappert in view of Lahvis discloses all the elements of independent claim 1. Klappert/Lahvis additionally discloses: 
wherein the processor is further configured to: 
identify a user preference for the content based on a first degree of similarity based on identifying that the recognized emotion of the person or character and the recognized user emotion are identical or similar to each other, and a second degree of similarity based on identifying that the recognized user emotion is a reaction emotion (see citations and arguments with respect to claim 1 above describing that the system determines user preference based on a determination that the emotions are identical or similar and ¶¶48, 119 describing that the system also determines a similarity of an intensity level of such emotions, i.e., second degree of similarity, based on identifying that the user/non-participant emotion is a reaction to a character/participant emotion (e.g., sadness causing tearing up)).
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 4.
With respect to claim 5, Klappert discloses the invention substantially as claimed. As described above Klappert in view of Lahvis discloses all the elements of independent claim 1. Klappert/Lahvis additionally discloses: 
wherein the processor is further configured to identify the person or character in the content displayed on the display based on at least one of: a context of the display apparatus or a context of a user (see citations and arguments with respect to claim 1 above, describing that the person or character is detected based on the user’s gaze (see Applicant’s specification at paragraph 88, describing gaze as user context)). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 5.
With respect to claim 6, Klappert discloses the invention substantially as claimed. As described above Klappert in view of Lahvis discloses all the elements of independent claim 1. Klappert/Lahvis additionally discloses: 
wherein the processor is further configured to: 
identify a user degree of sympathy for at least one of the content or the person or character based on the degree of similarity between the recognized emotion of the person or character and the recognized user emotion (see citations and arguments with respect to claims 1 and 2 above describing determining a similarity/deviation between the participant/non-participant emotions and ¶¶44, 48, 119, describing determining the intensity/strength of the non-participant response to the participant emotion, e.g., tearing up by the non-participant, when the participant is crying or gasping when the participant is in fear vs. only blinking, i.e., identifying a degree of sympathy for the person or character based on that similarity), and
identify a user preference for the content based on the identified user degree of sympathy (see citations and arguments with respect to claims 1 and 2 and the element above describing that this is used to make recommendations for user preference).
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 6.
With respect to claim 7, Klappert discloses the invention substantially as claimed. As described above Klappert in view of Lahvis discloses all the elements of independent claim 1. Klappert/Lahvis additionally discloses: 
wherein the processor is further configured to identify the person or character in the content displayed on the display based on at least one of the user's gaze information, the user’s biometric information or the user’s voice information (see citations above with respect to claim 1 describing that the identification of the person or character is based on gaze).
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 7.
With respect to claim 8, Klappert discloses the invention substantially as claimed. As described above Klappert in view of Lahvis discloses all the elements of dependent claim 2. Klappert/Lahvis additionally discloses: 
wherein the processor is further configured to provide supplemental content including at least one of advertisement content, recommendation content or summary content based on the user preference for the content (see citations and arguments with respect to claim 1 above describing that the system provides content recommendations based on the user preferences). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 8.
With respect to claim 9, Klappert discloses the invention substantially as claimed. As described above Klappert in view of Lahvis discloses all the elements of independent claim 1. Klappert/Lahvis additionally discloses: 
wherein the processor is further configured to: 
identify a first person or character and a second person or character based on a first user and a second user being identified in user images captured by the camera, respectively, and
identify first and second user preferences for the content based on first and second degrees of similarity between recognized emotions of the first person or character and the second person or character and recognized first and second user emotions, respectively (see citations and arguments with respect to claim 1 above, and ¶¶6-7, 25-26, 37, 44, 102, describing that the system may be used to assess preferences for multiple non-participants/users based on emotion similarity with multiple participants/characters).
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 9.
With respect to claim 10, Klappert discloses the invention substantially as claimed. As described above Klappert in view of Lahvis discloses all the elements of independent claim 1. Klappert/Lahvis additionally discloses: 
wherein the processor is further configured to:
based on a plurality of persons or characters being identified in the content displayed on the display, identify additional information on which the user’s gaze is focused in the content displayed on the display based on the user image, and
identify one of the plurality of persons or characters based on the identified additional information, and
the additional information is information on each of the plurality of persons or characters (see Lahvis Figs 2-4, ¶10, 45, 51, 53, 55-56, 58, describing that the gaze information to determine the focus may include the amount of time the subject’s eye gaze tracks to each of multiple regions, e.g., characters, and if they are in expected regions, determines whether the amount of time is within an expected amount of gaze time for that region, i.e., based on a plurality of persons or characters being identified in the content, identify additional information (gaze time for each of the persons/characters) on which the user’s gaze is focused in the content displayed on the display based on the user image and then identify one of the regions/persons/characters based on the identified additional information).
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 10.
With respect to claim 11, claim 11 recites the elements of claim 1 in method form rather than apparatus form. Accordingly, the disclosure cited with respect to claim 1 also applies to claim 11. 
With respect to claim 12, claim 12 recites the elements of claim 2 in method form rather than apparatus form. Accordingly, the disclosure cited with respect to claim 2 also applies to claim 12. 
With respect to claim 13, claim 13 recites the elements of claim 3 in method form rather than apparatus form. Accordingly, the disclosure cited with respect to claim 3 also applies to claim 13. 
With respect to claim 14, claim 14 recites the elements of claim 4 in method form rather than apparatus form. Accordingly, the disclosure cited with respect to claim 4 also applies to claim 14. 
With respect to claim 15, claim 15 recites the elements of claim 5 in method form rather than apparatus form. Accordingly, the disclosure cited with respect to claim 5 also applies to claim 15. 
With respect to claim 16, claim 16 recites the elements of claim 6 in method form rather than apparatus form. Accordingly, the disclosure cited with respect to claim 6 also applies to claim 16. 
With respect to claim 17, claim 17 recites the elements of claim 7 in method form rather than apparatus form. Accordingly, the disclosure cited with respect to claim 7 also applies to claim 17. 
With respect to claim 18, claim 18 recites the elements of claim 8 in method form rather than apparatus form. Accordingly, the disclosure cited with respect to claim 8 also applies to claim 18. 
With respect to claim 19, claim 19 recites the elements of claim 1 in computer-readable medium form rather than apparatus form. Klappert discloses that its system may be embodied by a processor for storing and executing software (see ¶¶68, 69, 86). Accordingly, the disclosure cited with respect to claim 1 also applies to claim 19. 
With respect to claim 20, Klappert discloses the invention substantially as claimed. As described above Klappert in view of Lahvis discloses all the elements of independent claim 1. Klappert/Lahvis additionally discloses: 
A display apparatus (see citations and arguments cited with respect to corresponding element of claim 1 above) comprising:
a camera (see citations and arguments cited with respect to corresponding element of claim 1 above);
a display (see citations and arguments cited with respect to corresponding element of claim 1 above); and
a processor (see citations and arguments cited with respect to claim 1 above) configured to:
control the display to display content (see citations and arguments cited with respect to claim 1 above)
control the camera to capture an image (see Lahvis Figs. 1, 10, items 110, 116, 122, 124, 1000, 1010, ¶¶8, 31, 35, 40, 95, 103, 105, describing that the camera captures an image or video and that this may be accomplished by a computing device/system, i.e., by controlling the camera to capture an image); 
recognize, based on the captured image, a gazing point of a user, which is a point on the display that a user is gazing at (see citations and arguments with respect to corresponding elements of claim 1 above, including Lahvis ¶¶28, 62, describing using captured images to identify the gaze/region of interest corresponding to content characteristic features (which may be content emotion as described in ¶54) on the display, i.e., gazing point, of the user);
recognize a user emotion related to the content (see citations and arguments cited with respect to corresponding element of claim 1 above); and
recognize an emotion of a person or character located at the point on the display that the user is gazing at (see citations and arguments cited with respect to corresponding element of claim 1 above, describing that the system may detect the user’s gaze on the display (e.g., at a participant), recognize the emotion of the non-participant (i.e., user) with respect to that gaze point/participant and compare the emotions of the participant/non-participant, i.e., recognize an emotion of a user interest object located at the point on the display that the user is gazing at); and
determine a degree of similarity between the recognized emotion of person or character and the recognized user emotion (citations and arguments cited with respect to corresponding element of claim 1 above).
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 20.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes U.S. Patent Publication No. 2020/0134084 which details another system for providing user feedback based on a viewer’s reaction to a target story/video.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/LINDSAY J UHL/               Examiner, Art Unit 2481